Citation Nr: 1758865	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-32 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for major depressive disorder.

4.  Entitlement to service connection for paralysis of the sciatic nerve.

5.  Entitlement to service connection for hiatal hernia.

6.  Entitlement to service connection for a cervical strain.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Because the Veteran's separate claims of entitlement to service connection for degenerative arthritis of the spine and a lumbosacral strain are based around the same symptoms, the Board has combined the claims into a single claim of entitlement to service connection for a low back disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that the issue of entitlement to service connection for a low back disability has been developed as a claim for whether new and material evidence has been received to reopen the claim.  See June 2009 VCAA Letter.  The Veteran initially sought entitlement to service connection for a low back disability in December 2004.  In an April 2005 rating decision, the RO denied service connection.  The Veteran did not appeal the decision, and it became final.  In a May 2009 Statement in Support of Claim, the Veteran sought service connection for degenerative arthritis of the spine and a lumbosacral strain, both of which involved the same symptoms and have now been combined into a single claim of service connection for a low back disability.  Normally, the Veteran would be required to submit new and material evidence to reopen his claim for service connection.  See 38 C.F.R. § 3.156 (a) (2017).

However, during the course of the appeal, additional service department records have been received which include findings that may be relevant to the Veteran's claim.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claims, VA will reconsider the claims, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156 (c) (2017).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Therefore, the submission of new and material evidence is not required in this case for VA to consider the claim of entitlement to service connection for a low back disability on the merits.

The Board previously remanded this matter in June 2015.  It is now again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The competent and credible evidence does not support a finding that the Veteran has a current disability manifested by degenerative arthritis that is separate and distinct from another disability currently on appeal.

2.  The competent and credible evidence does not support a finding that the Veteran's low back disability is etiologically related to service.

3.  The competent and credible evidence does not support a finding that the Veteran's major depressive disorder is etiologically related to service.

4.  The competent and credible evidence does not support a finding that the Veteran has paralysis of the sciatic nerve that is etiologically related to service.

5.  The competent and credible evidence does not support a finding that the Veteran's hiatal hernia is etiologically related to service.

6.  The competent and credible evidence does not support a finding that the Veteran's cervical strain is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative arthritis are not met.  38 U.S.C. §§ 1110, 1112, 1113,1131,  5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309(a) (2017).

2.  The criteria for service connection for a low back disability are not met.  38 U.S.C. §§ 1110, 1112, 1113,1131,  5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309(a) (2017).

3.  The criteria for service connection for major depressive disorder are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for paralysis of the sciatic nerve are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for hiatal hernia are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria for service connection for a cervical strain are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with its duties to notify and assist.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes obtaining relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159  (c)(4).

As noted above, the Veteran's claim was remanded most recently in June 2015.  As a matter of law, the Board has a duty to ensure substantial compliance with the terms of its remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 147 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Pursuant to the Board's remand instructions, the RO obtained the Veteran's Social Security Administration records and contacted the Veteran to request further information and authorization to seek additional medical treatment records relevant to his claims.  The RO also asked the Veteran for clarification concerning one of his claimed disabilities.  The Veteran did not respond to the RO's requests for information.
The Board notes that VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C. § 5103A (a).  Nonetheless, a claimant is required to cooperate fully with VA's efforts.  38 C.F.R. § 3.159 (c)(1).  Wamhoff v. Brown, 8 Vet. App. 517 (1996) (noting that VA has duty to assist the Veteran, not a duty to prove her claim while the Veteran remains passive).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist the Veteran is not a "one-way street," and that, if he desires help with his claim, he must cooperate with VA's efforts to assist).  

Additionally, the Board acknowledges that, to date, the Veteran has not been provided with VA examinations concerning the etiology of his claimed disabilities.  The Board is mindful of the test prescribed by the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) regarding whether a medical examination is necessary to adjudicate a claim.  In this case, despite having been afforded ample opportunity to do so, the Veteran has provided no evidence establishing in-service incurrence, or otherwise any indication that his disabilities may be associated with service.  The mere fact that the Veteran has a disability is not enough to trigger VA's obligation to obtain an examination or opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 2010).  Consequently, the Board finds that the medical evidence of record is sufficient to decide the Veteran's claims and that no VA further medical examinations or opinions are warranted.  38 U.S.C. § 5103A (a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Based on the foregoing, the Board finds that there has been substantial compliance with the June 2015 remand directives.  Therefore, the Board may proceed with adjudicating the Veteran's claims without prejudice to him.

II. Service Connection-Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For chronic diseases listed in 38 C.F.R. § 3.309 (a), including arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 C.F.R. § 3.307 (a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service.  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	A.  Entitlement to Service Connection for Degenerative Arthritis

Initially, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation; without a current disability, service connection is not warranted.  38 U.S.C. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To that end, the Veteran must describe the nature of the disability for which he is seeking benefits.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  This does not require any technical precision.  Id.  Rather, the Veteran may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

The Veteran contends that service connection is warranted for degenerative arthritis.  However, the Veteran has not specified which joint(s) are affected by arthritis, even when specifically asked to do so by VA.  See June 2016 VA Correspondence.

The instant appeal includes claims involving the lower back and neck; the presence of arthritis in those joints would be considered in the context of those claims.  Therefore, the Veteran's separate claim for degenerative arthritis must be limited to joints not already subject to the current appeal.  Numerous VA and private medical treatment records are associated with the Veteran's claims file, however arthritis is mentioned only briefly in the context of medical history reports-there is no evidence describing the specific nature of the Veteran's claimed arthritis or where it is located in his body.  Consequently, the nature of the Veteran's arthritis claim is unclear.

However, even assuming the Veteran meets the first requirement of service connection by establishing the existence of a current disability, his claim must fail because he is unable to satisfy the remaining requirements.  The Veteran's service treatment records (STRs) are devoid of evidence of any in-service incurrence or symptomatology associated with arthritis.  Neither is there any evidence to suggest that the presumption of service connection under 38 C.F.R. § 3.309 (a) would apply in this case, as the evidence does not show that the Veteran has arthritis that became manifest to a degree of 10 percent or more within one year from the date of separation from service.

The Veteran has not responded to VA requests to specify which of his joints are affected by arthritis.  Moreover, there is simply no evidence, lay or medical, to support a finding that the Veteran has degenerative arthritis that is etiologically related to service.  Consequently, entitlement to service connection is not warranted.

	B.  Entitlement to Service Connection for a Low Back Disability, Depressive Disorder, Paralysis of the Sciatic Nerve, Hiatal Hernia, and Cervical Sprain

The Veteran also contends that service connection is warranted for a low back disability, major depressive disorder, paralysis of the sciatic nerve, hiatal hernia, and a cervical sprain.  The evidence of record supports a finding that the Veteran has been diagnosed with these disabilities during the period on appeal.  Therefore, as the Veteran meets the first requirement of service connection, the Board's analysis will focus on the second and third requirements-an in-service incurrence or aggravation of a disease or injury, and a nexus between the in-service incurrence and the Veteran's current disabilities.

The evidence of record includes an August 1969 treatment record noting back pain in conjunction with a low grade fever.  No trauma, swelling, or effusion was noted at the time.  The Veteran's STRs are otherwise silent for any injuries, diagnoses, complaints, or treatments associated with his claimed disabilities.  Indeed, during his discharge physical, the Veteran reported no health problems associated with the claims currently on appeal, and noted that he was in "good health."

Also of record are special orders dated August 20, 1970 stating that the Veteran was being discharged from active duty by reason of physical disability.  However, the "remarks" section of his DD-214 includes nothing that would indicate he was discharged for anything other than expiration of active service.   The record instead shows that Veteran was discharged from active duty and transferred into the Army Reserve, from which he was discharged without incident in 1974.  See July 1974 Discharge from USAR Letter.  There is frankly nothing else in the Veteran's STRs or military personnel records to suggest that he was separated for a physical disability.  Despite ample opportunity to do so, the Veteran has not provided any further information or explanation concerning a discharge for physical disability.  

In February 1984, the Veteran sought treatment for low back pain at his local VA medical facility.  Treatment notes suggest that the low back pain was related to daily bending and lifting at work.

In October 1987, the Veteran sought treatment at his local VA medical facility for abdominal pain.

In May 1990, the Veteran applied for a non-service connected pension, reporting a back condition that started in 1990.  The Veteran reiterated that his back pain had an onset in 1990 in his application for Social Security benefits.

In January 1991, the Veteran sought treatment at his local VA medical facility for chronic low back pain.

In October 2000, the Veteran sought treatment for low back pain at his local VA medical facility and reported a history of lumbosacral sprain.

In July 2001, the Veteran was treated for neck pain at his local VA medical facility.

In August 2005, the Veteran was afforded a general VA medical examination, during which he reported developing his low back pain at 42 years old.  The Veteran was diagnosed with chronic low back pain, cervical mild discogenic disc disease, paralumbar spasm, lumbar degenerative disc disease, lumbar radiculopathy to the left leg, and gastroesophageal reflux disease (GERD).  Aside from the back pain, the Veteran offered no date of onset for the conditions, and the examiner made no findings as to etiology.

In September 2005, the Veteran was afforded a VA psychiatric examination, during which he reported that he was depressed, worried, irritable, and aggressive due to his physical condition, limitations, and worries about his financial situation.  The examiner diagnosed him with depressive disorder.  The examiner did not indicate an onset date or opine as to etiology of the Veteran's depression, though it was noted that the Veteran's first psychiatric evaluation was in September 2004.  The Veteran was afforded another VA psychiatric examination in December 2009, during which he described his military experience as "positive."  Nowhere in any VA examination report or treatment records does the Veteran report that his depression is related to his military service.

In July 2006, the Veteran was treated for a small hiatal hernia.  He was treated for hiatal reflux in August 2007.

Subsequent VA treatment records show that the Veteran has received continued treatment for his claimed disabilities since they were diagnosed.  However, to date he has not provided a single statement regarding why he believes they are related to service, other than to say that the benefit of the doubt should apply in his case.  Further, as previously discussed, the Veteran has not responded to VA requests for additional information that would enable VA to locate evidence that might show a connection between his current disabilities and his military service.

The Board acknowledges that the absence of documented treatment in service or thereafter is not fatal to a service connection claim, and that the absence of evidence in the Veteran's STRs is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, in this case, the preponderance of the evidence weighs against finding an in-service incurrence or a nexus between the Veteran's current disabilities and his active military service.  Moreover, while the Veteran has been afforded ample opportunity to present additional competent evidence in support of his claim for service connection, he has failed to do so.  See 38 U.S.C. § 5107 (a). 

The Board finds that there is simply no medical or even lay evidence linking the Veteran's current disabilities to service.  The medical evidence shows diagnoses for his disabilities long after discharge from service.  Other than filing claims for entitlement to service connection for the disabilities, the Veteran has not explained why he believes they are related to service.  As previously discussed, while VA has duty to assist the Veteran in substantiating his claim, VA does not have a duty to prove his claim while the Veteran remains passive.  Wamhoff, 8 Vet. App. at 517.  

In conclusion, there is no lay or medical evidence linking the Veteran's current disabilities to his active service.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection must be denied.  See 38 U.S.C. § 5107 (b); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).
ORDER

Entitlement to service connection for degenerative arthritis is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for major depressive disorder is denied.

Entitlement to service connection for paralysis of the sciatic nerve is denied.

Entitlement to service connection for hiatal hernia is denied.

Entitlement to service connection for a cervical strain is denied.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


